BEATTY, Retired Justice.
This is the former husband’s third appeal of the trial court’s order holding him in contempt and awarding the wife periodic alimony. The facts and evidence presented are essentially the same as those presented in Glenn v. Glenn, 740 So.2d 417 (Ala.Civ.App.1999). The judgment in this case is affirmed on the authority of Glenn v. Glenn, supra, and AAA Sewing Mach. Co. v. Shelby Finance Co., 384 So.2d 126 (Ala.Civ.App.1980).
The foregoing opinion was prepared by Sam A. Beatty, Retired Justice, Supreme Court of Alabama, while serving on active-duty status as a judge of this court under the provisions of § 12-18-10(e), Ala.Code 1975.
AFFIRMED.
All the judges concur.